Citation Nr: 9918139	
Decision Date: 06/30/99    Archive Date: 07/07/99

DOCKET NO.  98-11 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to the assignment of a disability rating in 
excess of 10 percent for left lower abdominal pain due to an 
undiagnosed illness.

2.  Entitlement to the assignment of a disability rating in 
excess of 10 percent for left hip pain.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had over 21 years active military service ending 
with his retirement in October 1997.

This matter arises from an April 1998 rating decision by the 
Des Moines, Iowa, Regional Office (RO) of the Department of 
Veterans Affairs (VA) which granted service connection for 
left hip and left lower abdominal pain and assigned a 10 
percent rating, effective November 1, 1997.  The veteran 
filed a notice of disagreement  in May 1998.  He was issued a 
statement of the case in May 1998 and he submitted a 
substantive appeal in July 1998.  The case has been referred 
to the Board of Veterans' Appeals (Board) for appellate 
review.

By rating decision in October 1998, the RO established 
separate rating for left hip and left lower abdominal wall 
disabilities, assigning a 10 percent rating for each, 
effective November 1, 1997.


FINDINGS OF FACT

1.  The veteran's service-connected left lower abdominal 
disability is productive of no more than moderate impairment 
as characterized by chronic pain and mild tenderness of the 
abdominal musculature. 

2.  The veteran's service-connected left hip disability is 
productive of no more than mild impairment as characterized 
by mild discomfort with range of motion and tenderness over 
the left greater trochanter.



CONCLUSIONS OF LAW

1.  The schedular criteria for a disability rating in excess 
of 10 percent for left lower abdominal pain due to an 
undiagnosed illness have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. § 4.73, Diagnostic Code 5319 
(1998).

2.  The schedular criteria for a disability evaluation in 
excess of 10 percent for left hip pain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a, 
Diagnostic Code 5299-5253 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is appealing the original assignment of 
disability evaluations following an award of service 
connection, and, as such, the claims for the increased 
ratings are well grounded.  38 U.S.C.A. § 5107(a); Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  After reviewing the 
claims file, the Board further finds that the duty to assist 
the veteran has been met and that the record as it stands 
allows for an equitable determination of the veteran's 
appeal.  38 U.S.C.A. § 5107(a). 

Since this is an appeal from an initial grant of service 
connection and originally assigned evaluation, separate 
evaluations may be assigned for separate time periods that 
are under evaluation.  That is, in accordance with a recent 
decision from the United States Court of Appeals for Veterans 
Claims (Court), since this claimant timely perfected his 
appeal of an initial evaluation, appellate review must 
consider the applicability of "staged ratings" based upon 
the facts found during the time period in question.  
Fenderson v. West, 12 Vet. App. 119 (1999).  Thus, the Board 
must look to whether an evaluation in excess of 10 percent is 
warranted from the effective date of the allowance for each 
issue on appeal.  Id. 

In assessing the veteran's disability, the Board reviews the 
evaluations as determined by the application of a schedule of 
ratings which is based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Separate diagnostic codes 
identify the various disabilities.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. §  4.7.

Service medical records reveal that the veteran was treated 
for left lower abdomen pain and left hip pain beginning in 
1993.  He served in the Persian Gulf from September 1990 to 
April 1991 and was noted to have "Desert Storm Syndrome" in 
connection with his complaints of left abdomen pain.  

The veteran is currently assigned a 10 percent rating for 
left lower abdominal pain as due to an undiagnosed illness as 
well as a 10 percent rating for left hip pain.  He has 
requested a higher rating for each disability.

A.  Left Lower Abdomen Pain

The veteran's claim was received in November 1997, and the 
post-July 3, 1997, version of the regulations pertaining to 
muscle ratings are therefore for application.  
The veteran's abdominal disability is evaluated pursuant to 
38 C.F.R. § 4.73, Diagnostic Code 5319, which refers to 
Muscle Group XIX, muscles of the abdominal wall.  These 
muscles function to support and compress the abdominal wall 
and lower thorax, control flexion and lateral motions of the 
spine and are synergists in strong downward movements of the 
arm.  Under this particular diagnostic code, a 10 percent 
rating is indicative of moderate impairment of this muscle 
group and a 30 percent rating is warranted for moderately 
severe impairment.  

As the medical evidence of record demonstrates, the veteran's 
left lower abdomen disability is productive of no more than 
moderate impairment.  His January 1998 VA examination report 
reflected his complaints of constant left lower quadrant pain 
that interfered with his sleep and daily life, particularly 
lifting heavy objects and climbing stairs.  The examiner's 
physical examination revealed no palpable organs or masses, 
and no rebound or rigidity.  There was mild tenderness on 
deep palpation or pressure in the mid-epigastric region as 
well as in the left lower quadrant.  It was mild in degree.  
The examiner's diagnosis was abdominal wall pain associated 
with left hip pain and tenderness of unknown cause, mild, 
intermittent, minimal, if any, functional limitation.

A September 1998 VA examination report noted the veteran's 
extensive work-up during service and after service to 
determine the nature of his complaints regarding his left 
lower abdomen and left hip.  The examiner reported his review 
of the service medical records again and noted that the 
veteran's complaints remained the same.  A physical 
examination revealed superficial tenderness of the left lower 
quadrant abdominal musculature without rebound or rigidity.  
The inguinal region itself was normal without evidence of 
herniations.  The diagnosis was reported as chronic muscle 
strain of the left lower abdominal musculature and inguinal 
region, mild impairment.  

Pursuant to applicable regulations governing ratings of 
muscle impairment, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement.  38 C.F.R. § 4.56(c) 1998.  In the 
instant case, the veteran clearly has pain involving his left 
lower abdomen but the medical evidence of record indicates 
that it is no more than mild.  There is no indication that 
the veteran has impaired coordination or uncertain movement 
of any degree and no evidence to support more than moderate 
impairment.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against assignment of a disability evaluation 
in excess of 10 percent at any time since the November 1997 
effective date of service connection.  


B.  Left Hip Pain

The veteran's left hip pain is evaluated pursuant to 
38 C.F.R. § 4.71a, Diagnostic Code 5299-5253 by analogy.  See 
38 C.F.R. § 4.27 (1998).  This particular code refers to 
impairment of the thigh and assigns ratings based upon 
limitation of motion.  A 10 percent rating is warranted for 
limitation of rotation of the thigh, cannot toe-out more than 
15 degrees, affected leg; or for limitation of adduction of 
the thigh, cannot cross legs.  A 20 percent rating is 
warranted for limitation of abduction such that motion is 
lost beyond 10 degrees.  

In the instant case, the veteran has no compensable 
limitation of motion of the left hip, but has been assigned a 
10 percent rating based upon functional loss due to pain.  
His VA examinations of January and September 1998 reflected 
the examiner's report of no reportable or recordable 
abnormality of the left hip joint.  Range of motion was 
normal in January 1998 with no known cause for the mild and 
intermittent pain.  The September 1998 VA examination report 
noted some tenderness over the left greater trochanter and 
pain with manipulation, particularly with adduction of the 
left leg.  Range of motion revealed adduction to 10 degrees, 
abduction from 30 to 40 degrees, flexion to 130 degrees, and 
extension from 15 to 20 degrees.  Internal and external 
rotation was normal.  There was mild discomfort with the hip 
maneuvers but no edema, enlargement, or swelling of the 
joints.  There was no effusion or synovial proliferation.  
There was moderate left hip pain with squatting.  The 
diagnosis was reported as chronic left hip pain of uncertain 
cause but possibly representing a chronic strain of the hip, 
i.e., periarthropathy or periarthritis-type of condition.  
Mild functional impairment.  

In view of the foregoing medical evidence indicating no more 
than mild functional loss of motion due to pain, the Board 
finds that the preponderance of the evidence is against a 
disability evaluation in excess of 10 percent.  Further, 
there is no medical evidence to indicate that the veteran's 
symptomatology has warranted more than a 10 percent rating at 
any time since the October 1997 effective date of service 
connection for left hip pain.  

The Board notes that as the veteran's complaints of chronic 
pain and attendant functional loss were contemplated in the 
currently assigned 10 percent rating, consideration of an 
increase under the provisions of 38 C.F.R. §§ 4.40 and 4.45 
is not for application.  Deluca v. Brown 8 Vet. App. 202 
(1995).  

C.  Conclusion

In summary, the Board concludes that the preponderance of the 
evidence is against assignment of a disability rating in 
excess of 10 percent for either the service-connected left 
lower abdomen pain, or the service-connected for the left hip 
pain.  Moreover, as there is no evidence of record that is in 
relative equipoise, the doctrine of reasonable doubt is not 
for application.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 54 (1990).   


ORDER

The appeal is denied. 



		
	ALAN S. PEEVY 
	Member, Board of Veterans' Appeals



 

